Mr. Justice Paxson
delivered the opinion of the court,
*22Louisa Burleigh, the p&uper whose settlement is the subject of this contention, was at one time the wife of Sylvester Burleigh. He obtained a divorce in the Court of Common Pleas of Wayne county, -on the 5th of May 1869, on the ground of desertion. Subsequently she became a pauper, and was supported for some time by the poor district of South Canaan. On the 10th of April 1877, the overseers of the poor of said district obtained an order of removal to Lake district. This order was appealed from by Lake. The court below dismissed the appeal, which ruling has been assigned for error in this court.
It is a familiar principle that the settlement of the wife follows the settlement of the husband. Hence it becomes essential to ascertain where the husband was settled at the time of the divorce. It is not denied that at one time prior thereto the settlement of the husband was in that portion of South Canaan not embraced in what is now Lake District. On the 16th of May 1876, by a decree of the'Court of Quarter Sessions of Wayne county, a part of South Canaan and Salem townships were cut off into a' new district, called Lake. It was contended that at the time of the divorce Sylvester Burleigh’s settlement was in that portion of South Canaan which, by the said decree, was attached to Lake. The 12th section of the Act of 18th June 1836, Pamph. L. 542, provides that “if the last place of settlement of any person who shall have become chargeable, shall be in any township which shall have been divided by the authority of the laws, such person shall be supported by that township within the territory of which he resided at the time of gaining such settlement.” It was said in Hopewell Township v. Independence Township, 2 Jones 92, that the principle established by the act referred to is, “that a settlement has a local habitation in respect to the township itself, and that the fragment of territory into which it falls is to maintain the pauper whether he has been chargeable to the parent township or not.” The manifest object of this section of the Act of 1836 was to require each portion of the territory to bear its own burdens in all cases where a poor district is divided by authority of law, and this notwithstanding the fact that the pauper had been a charge upon the parent township or district before the division. In Lewis v. Turbut, 3 Harris 145, it was held that the place of settlement of the father is that of the son until the latter acquires a new settlement; and if the township in which the father had his place of settlement be divided after the death of the father, the place of settlement of the son by virtue of the 12th section of the Act 13th June 1836, is in the township within the territory of which the father resided at his death ; and the fact that the son when a minor worked in another part of the township, which was, after the father’s death, formed into another township, will not divest the son of his original settlement. An examination of the evidence in this case leaves us in no doubt that *23at the date of the decree in the divorce suit the settlement of Sylvester Burleigh was in what is now the district of South Canaan. His prior settlement there is not denied. When once established ■it must be presumed to have continued until by some act he had gained a settlement elsewhere. The fact of his living in Lake after the divorce and after the division, 'is not material. The question is, whether at the time of the divorce the locus of his settlement had been so changed as to have given him a settlement in Lake if it had been at the time a separate district. Of this there is no evidence. The nearest approach to it is what Burleigh himself says in his testimony: “When the divorce was obtained in May 1869, I was boarding at Rufus Swingle’s, in South Canaan, now Lake; had boarded there a couple of months. Near a year before the divorce I kept bachelor’s hall in Luzerne county. At the time I boarded at Rufus Swingle’s I was working on the house or shanty I now live in. The line between Jefferson and South Canaan went right through the house; that part of the shanty in South Canaan was cut off into Lake; I had not lived at the house at the time of the divorce; some of my things were in my father’s house at the time of the divorce; some of them were at Rufus Swingle’s and some in Jefferson. I kept the keys of the respective houses at my father’s while the things remained in them. After the house was done and the divorce, I had the things remaining at father’s house brought down to my new house. The house was about half in each township ; after the divorce I went to keeping house in this new house; the house now stands all in Lake, as it has been moved.” All this would have been unavailing in an attempt to establish a settlement in Lake in May 1869 had it then been an independent district. It is equally unavailing to enable Lake to throw the burden of the support of this pauper upon South Canaan. The fact that Sylvester Burleigh, at the time of the divorce had been boarding for a few weeks in what is now Lake, is not important. What he did or w7here he lived subsequently is of still less importance. While it is not contended that a man having a settlement can acquire another settlement in the same district, yet the locus of the settlement may be changed in the same district by such acts as would gain a new settlement in another district.
We are of opinion that in May 1869 the settlement of Sylvester Burleigh was in that part of the district now South Canaan; that he had done no act sufficient to change the locus of his settlement in the district, and throw it into that portion subsequently incorporated into Lake; and that inasmuch as the settlement of the husband was the settlement of the wife at> the time of the divorce, the district of South Canaan is properly chargeable with the support of the pauper.
The decree is reversed at the costs of South Canaan; and record remitted for further proceedings if required